El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La apelante estableció demanda sobre liquidación y par-tición de bienes.
*637El artículo 192 del Código de Enjuiciamiento Civil prescribe en parte lo siguiente:
“Se podrá desistir de una demanda, o declararse abandonada, en los casos siguientes:
“1. Por el mismo demandante en cualquier tiempo antes del juicio, previo pago de costas; salvo que mediase una reconvención, o que el demandado en su contrademanda o en la contestación, hu-biere solicitado alguna resolución a su favor. Si se hubiese acor-dado alguna medida provisional deberá el secretario entregar el do-cumento de la fianza, al demandado, quien podrá proceder contra el importe de la misma.”
Entonces, después de prescribir sobre la anotación pre-liminar en el libro de registro del secretario, dispone que se dictará sentencia de conformidad.
En una contestación formulada en este caso, después de resueltas por la corte una moción eliminatoria y ciertas ex-cepciones previas, se alegaba además de hacerse una nega-tiva general de todos los hechos de la demanda, que la de-mandada es la dueña exclusivamente de la finca descrita en la demanda, y concluía con la súplica de que se declarara sin lu-gar la demanda, con las costas a la demandante.
El caso fué señalado para juicio y el día anterior a la fe-cha así fijada, la demandante manifestó por escrito su de-seo de desistir de la continuación del pleito, “sin especial condena de costas.” En el registro del secretario no se hizo ninguna anotación y la apelante en su alegato se refiere a la alegación que acaba de citarse como una moción de desis-timiento. La Corte inferior después de referirse a esta “mo-ción” y al apartado primero del artículo 192, supra, dictó sentencia de desistimiento, con costas.
Posteriormente presentó la demandada un memorándum de costas estableciéndose la presente apelación contra una resolución que fija la cuantía de dichas costas, incluyendo honorarios de abogado. La demandante impugnó el memo-rándum original por los fundamentos, primero, de que su ra-*638dicación era prematura, segundo, que el juramento era nulo, y tercero, que la corte carecía de facultad o jurisdicción para compeler a su pago después de un desistimiento voluntario hecho por la demandante con anterioridad al juicio.
Fué presentado entonces un memorándum enmendado sin otra alegación en oposición al mismo.
Pero en el alegato se insiste en dos cuestiones, a saber, que la presentación del memorándum era prematura y que la corte se excedió en su jurisdicción al conceder honorarios de abogado.
Si no se renunció a la objección hecha basada en que el memorándum había sido presentado antes de vencer el tér-mino permitido por la ley para una apelación debido a no hacerse alegaciones sobre el memorándum enmendado, ni ha-cerse mención al hecho de no apelarse de la sentencia de desistimiento, si tal radicación prematura constituía un de-fecto jurisdiccional, o si el dejar la corte inferior expresa-mente de dictar resolución sobre este punto en realidad per-judicó a la demandante en algún derecho substancial, in-cumbe entonces a la apelante establecer semejante proposi-ción mediante la debida demostración en su alegato. Ella ha dejado enteramente de hacer esto.
Pero se dice que las únicas costas que un demandante está obligado a pagar de acuerdo con el artículo 192, supra, son las costas del secretario ya fijadas, o que puedan deven-garse como incidentales a las anotaciones que hayan de ha-cerse por él. Se citan en relación con esto los casos de Todd Hunter v. Klemmer, 134 Cal. 60, y Koffmann v. Superior Ct., 115 Cal. 152. Esos casos sostienen la proposición de tal modo sometida, sólo en cuanto a las costas que han de satis-facerse al momento de radicarse la solicitud para desistir. Pero de ello no se infiere que allí termina el asunto, o que el demandado queda sin remedio. El artículo 192 ha de inter-pretarse en relación con otras disposiciones del Código, y la anotación en el registro aún cuando vaya seguida por mía. *639sentencia registrada por el secretario, no impide nna sen-tencia ulterior por costas, a discreción de la corte, a virtnd de la oportuna solicitud hecha por el demandado. El me-morándum corriente y la fijación de la snma que fia de pa-garse, son, por supuesto, un mero incidente y el resultado lógico de tal sentencia. Podemos, de paso, fiacer referencia a los casos de Chicago etc. Ry. Co. v. Trueman, 18 Idafio 687, y Spinks v. Superior Court, 26 Cal. App. 793, como que sostienen de modo general este criterio del asunto.
“Por regla general cuando el demandante voluntariamente de-siste o abandona su acción, el demandado tiene, derecho a costas.” 15 G. J. pág. 68, sección 118.
Los artículos 327 y 339 del Código de Enjuiciamiento Civil como fian sido enmendados se citan enteramente en el caso de Zorrilla v. Orestes, 28 D. P. R. 746, y no es nece-sario reproducirlos aquí.
El párrafo inicial del artículo 327, como afiora subsiste prescribe que “las partes en pleitos o procedimientos, in-cluyendo al Pueblo de Puerto Rico, tienen derecho a las cos-tas y desembolsos que en ellos se les fiayan irrogado, Con su-jección a las reglas que más adelante se establecen.”
T la disposición final de dicho artículo es “que los hono-rarios y costas serán' concedidos discrecionalmente por el juez que entienda en el pleito o procedimiento, teniendo en cuenta el grado de culpabilidad, si la hubiere, de la parte condenada por la sentencia. ’ ’
No existe conflicto necesario o irreconciliable entre es-tas disposiciones y el texto del artículo 192, como fia sido in-terpretada en los casos de Idafio y California, a los cuales acabamos de referimos.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

' Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.